REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In relation to the patentability of the claim 1, the examiner of record has been unable to locate prior art that discloses or suggests, inter alia, the steps of (1) altering delivery of the medicament from being determined according to the first medicament delivery control algorithm to being determined by a second medicament delivery control algorithm; (2) upon altering delivery of the medicament to being determined by the second medicament delivery control algorithm, activating a temporary third algorithm, the temporary third algorithm comprising a supervisory predictive low glucose suspend algorithm; (3) reviewing medicament delivery commands determined by the second medicament delivery control algorithm with the supervisory predictive low glucose suspend algorithm, the supervisory predictive low glucose suspend algorithm selectively preventing or enabling execution of the medicament delivery commands based on the review; and (4) deactivating the supervisory predictive low glucose suspend algorithm upon expiration of a transition period.  
In relation to the patentability of claim 11, the examiner of record has been unable to locate prior art that discloses or suggests, inter alia, the steps of (1) storing the monitored pump parameters while delivering medicament according to the first medicament delivery algorithm in a current state file in a memory; (2) establishing a connection with a second medicament delivery algorithm operating on a remote device for replacing the first medicament delivery algorithm to deliver medicament to the patient with the ambulatory infusion pump; (3) transferring the current state file from memory to the remote device for use by the second medicament delivery algorithm; and (4) enabling medicament to be delivered according to the second medicament delivery algorithm after transferring the current state file to the remote device.  
Accordingly, claims 1-20 are considered to be allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on 0730-1800 hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan R. Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783